Order entered May 7, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00150-CV

                                LAURA CARACIO, Appellant

                                                V.

 JOHN DOE, INDIVIDUALLY AND A NEXT FRIEND OF JOHN DOE, JR., A MINOR
                   AND JANE DOE, INDIVIDUALLY AND
           A NEXT FRIEND OF JOHN DOE, JR., A MINOR, Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-16679

                                            ORDER
       By order dated May 1, 2019, we denied a motion for access to a confidential record after

concluding the sought-out document was a deposition included in a sealed supplemental clerk’s

record. Before the Court is appellees’ May 2, 2019 objections to that order. In their objections,

appellees clarify the documents they seek are exhibits that were submitted to the trial court as

confidential and are not included in the clerk’s record or sealed supplemental clerk’s record.

Attached to the motion is an index identifying the requested exhibits.

       We VACATE this Court May 1 order and GRANT appellees’ April 26, 2019 motion for

access to confidential record as follows. We ORDER Felicia Pitre, Dallas County District
Clerk, to file, by May 10, 2019, a sealed supplemental clerk’s record containing the confidential

exhibits on file with the trial court.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Pitre and all

parties.

                                                    /s/    BILL WHITEHILL
                                                           JUSTICE